The majority of the court concur in the opinion of Justice LAWSON, appearing below, except in the one particular instance as to the action of the court in giving Charge No. 36 at defendant's request. As to this charge, we entertain the view there is no conflict in this given charge and that given for the plaintiff as to the question of agency. That the charge given for defendant correctly stated the law is not questioned, and we entertain the view that if in fact there was any misleading tendency in view of the charge given for plaintiff, it was one (readily) to be remedied by explanatory charge.
We therefore conclude the case should be affirmed.
Affirmed.
GARDNER, C. J., and FOSTER, LIVINGSTON, and STAKELY, JJ., concur.
BROWN, LAWSON, and SIMPSON, JJ., dissent.